Name: 90/11/EEC: Commission Decision of 20 December 1989 amending Decision 85/446/EEC concerning the on-the-spot inspections to be carried out in respect of the intra- Community trade in fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  trade policy;  international affairs
 Date Published: 1990-01-10

 Avis juridique important|31990D001190/11/EEC: Commission Decision of 20 December 1989 amending Decision 85/446/EEC concerning the on-the-spot inspections to be carried out in respect of the intra- Community trade in fresh meat Official Journal L 007 , 10/01/1990 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 31 P. 0226 Swedish special edition: Chapter 3 Volume 31 P. 0226 *****COMMISSION DECISION of 20 December 1989 amending Decision 85/446/EEC concerning the on-the-spot inspections to be carried out in respect of the intra-Community trade in fresh meat (90/11/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 88/657/EEC (2) and in particular Article 9 thereof, Whereas the general provisions laying down the conditions for implementing the on-the-spot checks to be carried out in respect of the intra-Community trade in fresh meat have been established by Commission Decision 85/446/EEC (3), as last amended by Decision 89/136/EEC (4); Whereas the provisions concerning routine on-the-spot checks provided for in Chapter II of that Decision was only applied until 31 December 1989; whereas those provisions have proved to be necessary for the right implementation of Directive 64/433/EEC and they should therefore be on a permanent basis; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 11 of Decision 85/446/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 382, 31. 12. 1988, p. 3. (3) OJ No L 260, 2. 10. 1985, p. 19. (4) OJ No L 49, 21. 2. 1989, p. 36.